     Case 1:20-cv-00348-SHR-EB Document 24 Filed 08/06/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
RAYMOND GASTON                      :
POWELL, III,                        :
         Plaintiff                  :
                                    :            No. 1:20-cv-348
           v.                       :
                                    :            (Judge Rambo)
MAIL INSPECTOR CHARLES              :
MCKEOWN, et al.,                    :
         Defendants                 :

                                   ORDER
     AND NOW, on this 6th day of August 2020, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Plaintiff’s motion for a continuance (Doc. No. 20) is DENIED;

     2.    Defendants’ motion to dismiss (Doc. No. 13), construed as a motion for
           summary judgment on the issue of administrative exhaustion, is
           GRANTED IN PART and DENIED IN PART, as follows:

           a. The motion (Doc. No. 13) is GRANTED with respect to Plaintiff’s
              Eighth Amendment claim for failure to state a claim upon which
              relief may be granted and for failure to exhaust;

           b. The motion (Doc. No. 13) is GRANTED with respect to Plaintiff’s
              First Amendment retaliation claims for failure to exhaust;

           c. The motion (Doc. No. 13) is GRANTED with respect to Plaintiff’s
              Fourteenth Amendment due process claims against Defendants
              Mahally and Moslak for failure to state a claim upon which relief
              may be granted;

           d. The motion (Doc. No. 13) is DENIED with respect to Plaintiff’s
              Fourteenth Amendment due process claims against Defendants
              McKeown and Gardzalla;
Case 1:20-cv-00348-SHR-EB Document 24 Filed 08/06/20 Page 2 of 2




3.   Because the Court has resolved all of Plaintiff’s claims against them,
     Defendants Mahally and Moslak are DISMISSED, and the Clerk of
     Court is directed to terminate them as Defendants in the above-
     captioned case;

4.   Within fourteen (14) days of the date of this Order, Defendants
     McKeown and Gardzalla shall file an answer to Plaintiff’s complaint
     (Doc. No. 2); and

5.   The parties are directed to complete discovery within six (6) months of
     the date on which Defendants McKeown and Gardzalla file their
     answer.


                                     s/ Sylvia H. Rambo
                                     United States District Judge




                                 2
